       Case 5:18-cv-00555-XR Document 212 Filed 04/23/20 Page 1 of 21




               I N T H E UNIT E D S T AT E S D IS T RI C T C O UR T F O R
                      T H E W E ST E R N DI S T RI C T OF T E XA S
                            S A N A NT O NIO DI V IS I O N

 H O L C O MB E , et. al,                            NO . 5 :1 8 - C V -0 05 55 - XR
                                                        (consolidated cases)
 Plaintiffs

 vs.

 UNI T E D ST A T ES O F
 A ME R I C A ,

 Defendant



                            JOINT STATUS UPDATE

       The Court requested the parties file an advisory to inform the Court of

(a) the depositions the parties still need, (b) protocol for remote depositions,

and (c) any modifications to the scheduling order that the parties need.



          A.      DEPOSITIONS THE PARTIES STILL NEED.

 1.      Liability Depositions Still Needed

   1.1.        Plaintiffs’ Deposition List

       Plaintiffs still need the following depositions:

          •     Matthew Veltri;

          •     Tracy Wolfe;

          •     Col. Hudson’s Supervisor;

          •     Training 30(b)(6) Topic;


                                           Page 1 of 21
    Case 5:18-cv-00555-XR Document 212 Filed 04/23/20 Page 2 of 21




       •   Naval Corrections 30(b)(6) Topic;

       •   IG Recommendations 30(b)(6) Topic

      a)     Matthew Veltri

    The United States identified Mr. Veltri in response to the Court’s order

and sanctions as a person with knowledge. Prior to the COVID-19 pandemic,

Parties had scheduled Mr. Veltri’s deposition, but had to postpone it. To date,

Mr. Veltri is the Region 2 supervisor who had access and did access the Devin

Kelley investigation file during the 2011-2012 time period.

    The United States does not dispute this request.

      b)     Tracy Wolfe

    Tracy Wolfe was Devin Kelley’s First Sergeant—in charge of discipline—

and has personal knowledge of Kelley’s conduct in the Air Force. We expect

Mr. Wolfe to testify concerning the Air Force’s specific knowledge of Devin

Kelley’s risk of violence. Mr. Wolfe was not listed by Defendant in their

persons with knowledge in response to the Court’s Order, in Defendant’s Rule

26 Disclosures, or in Defendant’s responses to the mandatory interrogatory

under W.D. Tex. Local Rule CV-33(b)(1). Mr. Wolfe was discovered through

document review and other witness testimony.

    The United States disputes this request. Extensive testimony already

provided made clear that no personnel within Kelley’s squadron was

responsible for Kelley’s investigation or conviction, including the taking

and/or submitting of fingerprints or his final disposition to the FBI. To the

extent this deposition is sought to obtain evidence of “Kelley’s risk of

violence,” it is redundant to the twelve fact witnesses who have provided

similar testimony.



                                     Page 2 of 21
    Case 5:18-cv-00555-XR Document 212 Filed 04/23/20 Page 3 of 21




      c)     Col. Hudson’s Immediate Supervisor—Air Force OSI
             Commander.

    Col. Hudson was the Region II Commander, Air Force Office of Special

Investigations (AFOSI), during the Devin Kelley investigation and through

the Devin Kelley conviction. Holloman Air Force Base, Detachment 225, was

under his command and supervision. During Col. Hudson’s deposition he

testified that Region II command was unaware that fingerprint reporting and

conviction submission to the FBI was even a problem. Col. Hudson testified

that he did not know it was an Air Force issue until after the Nov. 5, 2017,

shooting in Sutherland Springs. Col. Hudson also testified that his Region II

command was not informed about any of the prior Inspector General reports

that uncovered the Air Force-wide problem of fingerprint and conviction

reporting. Finally, Col. Hudson testified that his supervisory command was

responsible for training and informing him about these issues and that his

supervisory command was also responsible for informing Region II command

about the prior IG reports, but they did not. Col. Hudson identified the fact

witness supervisors who would have knowledge of relevant facts regarding

these issues. Col. Hudson identified his immediate supervisor at the relevant

time as the OSI Commander, Brigadier General Jacobsen.

    The United States disputes this request. As noted below, the United

States does not dispute Plaintiffs’ request for Rule 30(b)(6) deponents

regarding training and the Air Force’s adoption of IG recommendations. As

those deponents will speak on behalf of the Air Force, this deposition request

is redundant.




                                     Page 3 of 21
    Case 5:18-cv-00555-XR Document 212 Filed 04/23/20 Page 4 of 21




      d)      Training Rule 30(b)(6) Topic

    This topic concerns Plaintiffs cause of action on the Government’s failure

to train its employees. On August 22, 2019, Plaintiffs sent the United States

the following topic and the United States agreed to present a representative

or representatives on the matter:

           Training or education USAF personnel received
           concerning fingerprint collection and final disposition
           submission procedures, including submission to the FBI
           CJIS, NIBRS, or DIBRS. This topic concerns training or
           education given to personnel involved in the investigation,
           court-martial, or confinement of Devin Kelley between
           July 1, 2011 and December 14, 2012, whether they
           received the training at the time or some earlier time.
           This topic includes, but is not limited to: (a) the training
           or education provided by the Air Force Security Forces
           Academy at Joint Base San Antonio-Lackland, Texas; (b)
           the 65-day course at the security Forces Academy
           covering basic military police functions; (c) formal or
           informal training; (d) “on-the-job” training or education;
           (e) recurring or annual training or education; and (f)
           training or education provided by the Naval Corrections
           Academy.

    This topic was previously calendared but was taken down because of the
COVID-19 Pandemic.

    The United States does not dispute this request.

      e)      Confinement & Corrections Rule 30(b)(6) Topic

    This topic directly concerns Plaintiffs’ cause of action on the operational

failures at the confinement facilities. On August 22, 2019, Plaintiffs sent the

United States the following topic and the United States agreed to present a

representative on the matter:


                                      Page 4 of 21
    Case 5:18-cv-00555-XR Document 212 Filed 04/23/20 Page 5 of 21




           Policies, procedures, practices, checklists, and protocols
           concerning the USAF Corrections System policy for post-
           trial inmates during in-processing concerning the
           submission of fingerprints and final disposition reports to
           the FBI. This topic includes, but is not limited to, the
           collection of Devin Kelley’s fingerprints and submission of
           his final disposition report by the confinement facility
           personnel.

    To date, the United States has not presented an individual on this topic,

even though Plaintiffs have requested the United States schedule this

deposition multiple times since August 22, 2019.

    The United States object to this request. On October 4, 2019, the parties

filed nine stipulations with the Court. Stipulation No. 4 reads,
    On November 7, 2012, after Devin Kelley’s General Court-
    Martial conviction, DoD and Air Force instructions and
    policies required the 49th Security Forces Squadron
    Confinement Facility to collect Devin Kelley’s fingerprints
    and submit them to the FBI CJIS Division. The 49th
    Security Forces Squadron Confinement Facility employees
    did not collect and submit Devin Kelley’s fingerprints to the
    FBI CJIS Division.


    Given that the United States has already stipulated to the issues that

would be addressed in this deposition, the United States objects to the

request as unnecessary and redundant.


      f)      IG Recommendations Implementation Rule 30(b)(6) Topic

    In discovery, Plaintiff’s took the depositions of multiple Government

employees at various levels who were entirely unaware of the multiple



                                     Page 5 of 21
    Case 5:18-cv-00555-XR Document 212 Filed 04/23/20 Page 6 of 21




Inspector General recommendations from 1997-2017 to correct the very

mistakes at issue in this case. Plaintiffs seek this topic to explain why none of

the recommendations to fix the collection and submission of fingerprints and

final dispositions from 1997-2017 were implemented by the Air Force or

Department of Defense.

    On January 21, 2020, Plaintiffs sent the United States the following

topic and the United States agreed to find a representative on the matter:

          Implementation of recommendations by Department of
          Defense (DoD) Inspector General, between 1997 and
          present, concerning the submission of criminal history
          data or fingerprints by Air Force units or command to
          DoD Defense Manpower Data Center or the FBI and Air
          Force agreements or undertakings to correct omissions or
          failures to submit such data or fingerprints. This topic
          includes corrective actions taken by the units or
          commands concerning such recommendations,
          agreements, or undertakings; instructions, regulations,
          guidelines, or other mandates provided to various Air
          Force units or command levels concerning such
          recommendations, agreements, or undertakings; and
          training or supervision provided to units or command
          concerning implementation of such recommendations,
          agreements, or undertakings.

    To date, the United States has not presented an individual on this topic,

even though Plaintiffs have requested the United States schedule this

deposition multiple times since January 21, 2020.

    Provided the deposition concludes discovery on the issue, and is not used

by Plaintiffs as a means of identifying additional deponents, the United

States does not dispute this request.




                                     Page 6 of 21
    Case 5:18-cv-00555-XR Document 212 Filed 04/23/20 Page 7 of 21




   1.2.       United States’ Deposition List

    The United States has not yet taken any liability depositions. The

United States needs depositions of the following witnesses:

          •   Fed. R. Civ. P. 30(b)(6) designee(s) of the Texas Rangers.

          •   Fed. R. Civ. P. 30(b)(6) designee(s) of Academy, Ltd., d/b/a
              Academy Sports & Outdoors.

          •   Danielle Shields Kelley.

          •   Michelle Shields

          •   Michael Kelley.

          •   Rebecca Kelley.

          •   Emily Alane Willis.

          •   Candace Marlow.
      a)        Fed. R. Civ. P. 30(b)(6) designee(s) of the Texas Rangers.

The Texas Rangers’ investigated the Sutherland Springs Shooting and was

served with a subpoena by the United States. The designee(s) are expected to

testify concerning the facts discovered in that investigation, including facts

pertaining to Kelley’s acquisition of firearms, and preparation and motivation

for the shooting, and documents that have been produced by the Texas

Rangers in response to the subpoena. Plaintiffs do not dispute this request.

      b)        Fed. R. Civ. P. 30(b)(6) designee(s) of Academy, Ltd., d/b/a

Academy Sports & Outdoors. Academy has been named as a responsible

third-party in this litigation, has been sued by various Plaintiffs in Texas

state court, and was served with a subpoena by the United States. The



                                         Page 7 of 21
    Case 5:18-cv-00555-XR Document 212 Filed 04/23/20 Page 8 of 21




designee(s) are expected to testify concerning the circumstances surrounding

the sale of a high-capacity Model 8500 Ruger AR 556 semi-automatic AR-15

style rifle to Devin Patrick Kelley, and documents that have yet to be

produced by Academy in response to the subpoena. Plaintiffs do not dispute

this request.

      c)    Danielle Shields Kelley. She is the widow of Devin Patrick

Kelley. She is expected to testify concerning Devin Patrick Kelley’s

propensity for violence prior to the Sutherland Springs Shooting; his

acquisition and modification of firearms and preparation for the shooting; his

relationship with various family members and (if any) the congregant of the

First Baptist Church of Sutherland Springs at the time of the shooting; and

his ability to acquire firearms through means other than a federally-licensed

firearms dealer. Plaintiffs do not dispute this request.

      d)    Michelle Shields. She is the mother-in-law of Devin Patrick

Kelley. She is expected to testify concerning Devin Patrick Kelley’s

propensity for violence prior to the Sutherland Springs Shooting and the

conflict between her and Devin Patrick Kelley that is hypothesized to be the

motivation for the Sutherland Springs Shooting. Plaintiffs dispute this

request.

      e)    Michael Kelley. The father of Devin Patrick Kelley, and has

been sued by various Plaintiffs in Texas state court. He is expected to testify

concerning Devin Patrick Kelley’s propensity for violence prior to the


                                     Page 8 of 21
    Case 5:18-cv-00555-XR Document 212 Filed 04/23/20 Page 9 of 21




Sutherland Springs Shooting; his acquisition and modification of firearms

and preparation for the shooting; his relationship with various family

members and (if any) members of the congregation; circumstances

surrounding his voluntarily admission into Peak Behavioral Health Services;

and his ability to acquire firearms through means other than a federally-

licensed firearms dealer. Plaintiffs do not dispute this request.

      f)     Rebecca Kelley. The mother of Devin Patrick Kelley, and has

been sued by various Plaintiffs in Texas state court. She is expected to testify

concerning Devin Patrick Kelley’s propensity for violence prior to the

Sutherland Springs Shooting; his acquisition and modification of firearms

and preparation for the shooting; his relationship with various family

members and (if any) members of the congregation; circumstances

surrounding his voluntarily admission into Peak Behavioral Health Services;

and his ability to acquire firearms through means other than a federally-

licensed firearms dealer. Plaintiffs dispute this request.

      g)      Emily Alane Willis. She is the former roommate of Danielle

Shields Kelley and Devin Patrick Kelley. She is expected to testify

concerning Devin Patrick Kelley’s propensity for violence prior to the

Sutherland Springs Shooting; his relationship with Danielle Shields Kelley

and various family members; and his ability to acquire firearms through

means other than a federally-licensed firearms dealer. Plaintiffs dispute this

request.


                                     Page 9 of 21
      Case 5:18-cv-00555-XR Document 212 Filed 04/23/20 Page 10 of 21




        h)      Candace Marlow. New Braunfels Counseling Center. She is a

mental health professional who treated Devin Patrick Kelley twice a week

starting in June 2016, and was served with a subpoena by the United States.

She is expected to testify concerning Devin Patrick Kelley’s propensity for

violence prior to the Sutherland Springs Shooting, his relationship with

Danielle Shields Kelley and various family members, and documents that

have been produced by her in response to the subpoena. Plaintiffs dispute

this request.



 2.     Categories of Expert Depositions
        a.      Depositions of Plaintiffs’ three liability experts.

        b.      Depositions of Plaintiffs’ twenty damages experts.

        c.      Depositions of the United States’ liability experts.

        d.      Depositions of the United States’ damages experts.

        e.      Depositions of persons retained by the United States to perform

examinations under Fed. R. Civ. P. 35, to the extent that those experts are

not retained to provide testimony.



 3.     Categories of Remaining Damages Fact Depositions
        a)      Depositions of 22 Plaintiffs.

        b)      Depositions of up to 9 minor children. Plaintiffs oppose the

deposition of minor children.



                                       Page 10 of 21
    Case 5:18-cv-00555-XR Document 212 Filed 04/23/20 Page 11 of 21




      c)      Depositions of Plaintiffs’ medical and mental health providers to

be determined. At minimum, this will require the deposition of twenty-nine

(29) treating medical providers, by the Plaintiffs’ own account. However, as

hundreds of additional medical providers remain on Plaintiffs’ initial

disclosures, the United States is in the process of assessing whether, and how

many, addition depositions are necessary.

      d)      Depositions of individuals identified on Plaintiffs’ initial

disclosures as supporting Plaintiffs’ damages claims, to the extent not

already identified.




         B.    PROTOCOL FOR REMOTE DEPOSITIONS

  1.1.     Plaintiffs’ Protocol

    Plaintiffs respectfully request the Court enter the proposed order

attached to this advisory. This order lays out protocol for remote depositions,

along with a sample notice of deposition (Exhibit A) and a declaration for

witnesses to sign (Exhibit B). Together, Plaintiffs believe this addresses the
Court’s concerns on expediently conducting remote depositions, ensuring

everyone’s safety, while also protecting against witness tampering.

  1.2.     Defendant’s Protocol

    Defendant does not contest the proposed protocol for remote depositions

or witness declaration (Exhibits A & B). The United States merely notes

that, while it will continue to work diligently to move discovery forward, a

one-size-fits-all method for remote depositions is not available, given the


                                      Page 11 of 21
      Case 5:18-cv-00555-XR Document 212 Filed 04/23/20 Page 12 of 21




practical and technological realities facing the parties. The United States

understands that remote depositions may be necessary with respect to some

witnesses, and has offered to take the telephonic deposition of certain

Plaintiffs in an effort to ensure that discovery is moving forward. Several of

the depositions that Plaintiffs have requested be conducted remotely,

however, are of high-level officials or are document-intensive, and are thereby

not suitable for remote procedures. Counsel for the United States’ ability to

participate in depositions remotely is very limited. Due in part to federal

encryption requirements, the United States can only participate in telephonic

depositions using a secure video conference bridge. That technology is very

limited and is only available in certain conference rooms. Due to the

mandate for maximum telework flexibility, there is decreased availability of

individuals who are trained to facilitate use of a video conference bridge.

Moreover, coordination with agency counsel and the deponent (who is likely

either teleworking from home or is a high-level official involved with the Air

Force’s response to the pandemic) will be necessary to assess whether any

given deposition can move forward. The need to take certain depositions

remotely, as opposed to waiting to determine whether they can be conducted

in-person in the future, will largely depend on any modifications to the
scheduling order.



   C.      MODIFICATIONS TO THE SCHEDULING ORDER

 1.     Plaintiffs’ Recommended Scheduling Modifications

      Plaintiffs designated their liability and damages experts on April 1,

2020. Under the original Scheduling Order, Defendant’s experts would have



                                     Page 12 of 21
      Case 5:18-cv-00555-XR Document 212 Filed 04/23/20 Page 13 of 21




been due 15 days after Plaintiffs’ designations. But Defendant requested a

45-day gap, which Plaintiffs agreed to under the modified scheduling order

(ECF No. 98), placing their designation of both liability and damages experts

at May 15, 2020. Plaintiffs now recommend the Court allow the Defendant 30

extra days to designate their expert witnesses, which moves the

Government’s deadline to June 14, 2020 and is six months after the Court

ordered deadline. ECF No. 29 (June 23, 2019).

      Plaintiffs also recommend moving the dispositive motion deadline,

including summary judgment motions, to July 24, 2020. Finally, Plaintiffs

recommend moving the trial from its current setting of September 8, 2020, to

November 2, 2020. Parties have conferred with Ms. Fernandez and she stated

that this trial date is open on the Court’s calendar. This delay should more

than adequately cover any communication problems arising from the COVID-

19 Pandemic.

      Plaintiffs’ extension recommendation is based on the needs of the case as

they currently sit, and adding several months based on the COVID situation.

Plaintiffs have worked diligently in the last month to provide efficient and

expeditious options for both parties to complete depositions, dramatically

narrowed Plaintiffs’ liability witness list, and dramatically narrowed the
damage witness list.


 2.     Defendant’s Recommended Scheduling Modifications

      Despite the United States’ diligence, the current scheduling deadlines

cannot be met because of the voluminous discovery that remains, particularly

with respect to damages -- a situation that has only been exacerbated by the

COVID-19 pandemic. Only counting witnesses who have been specifically



                                     Page 13 of 21
    Case 5:18-cv-00555-XR Document 212 Filed 04/23/20 Page 14 of 21




identified above, a total of 91 additional depositions still need to be taken.

This number does not include the unknown number of depositions of

Defendant experts, Plaintiff rebuttal experts, depositions stemming from

IMEs, and depositions of medical providers not included in Plaintiffs’ “List of

Shooting-Related Medical Providers to Be Deposed.” The work to take and

prepare for what will likely be over 150 more depositions is extensive, not

even including the work necessary for IMEs, additional expert reports,

summary judgment motions, Daubert motions, as well as the additional

discovery and pretrial matters that will certainly arise. Accordingly, a nine-

month extension of the trial date is necessary.

    The United States’ proposed schedule allows for phased deadlines for

liability and damages experts, providing the parties with the time necessary

to take discovery in this litigation while avoiding undue delay. An earlier

cut-off for liability expert discovery allows the Court several months prior to

trial in order to decide summary-judgment motions, while discovery

continues primarily on damages matters, where the greatest amount of

discovery remains. This schedule also anticipates inevitable delays on

damages discovery due to the increased burden on many medical and mental

health providers due to COVID-19.

    The volume of discovery remaining is not due to any lack of diligence on

the part of the United States. On April 1, 2020, Plaintiffs filed a 109-page

expert disclosure identifying numerous witnesses, including three retained

experts on liability issues, and 20 retained experts on damages issues. (ECF

No. 197). These retained experts have provided a total of 149 expert reports.

A response to 23 experts and 149 reports will take some time, and the volume

of damages discovery needed prior to the drafting of damages expert reports,


                                     Page 14 of 21
    Case 5:18-cv-00555-XR Document 212 Filed 04/23/20 Page 15 of 21




including Fed. R. Civ. P. 35 examinations, is tremendous. For instance, the

United States is working to identify additional medical providers for

potential deposition from 67,059 pages of medical records produced thus far

and disclosures containing over 900 medical or mental health providers, a

tremendously burdensome task. In addition, certain of these providers were

only recently identified and certain documents were only recently produced.

    The United States has been diligent in moving this consolidated

litigation, which includes 58 Plaintiffs prosecuting 89 claims, toward trial.

With respect to damages discovery, the United States has taken 30

depositions of Plaintiffs to date, and has served 75 subpoenas (or other

request for records) upon Plaintiffs’ medical providers, despite not beginning

to receive medical releases from Plaintiffs until early February 2020. With

respect to liability discovery, the parties have entered into two sets of

stipulations. On October 11, 2018, the parties filed twelve proposed

stipulated facts. (ECF Nos. 21, 24). And, following the Court’s adjudication

of the United States’ Motion to Dismiss and hearing on September 25, 2019,

the parties filed nine additional stipulations – all but one of which were

drafted by the Plaintiffs and agreed upon by the United States in an effort to

narrow the scope of discovery. (ECF No. 149).

    Despite those stipulations, liability discovery has been extensive. The

United States has produced almost 24,000 pages of documents from the

Department of Defense, the Air Force, the FBI, and the ATF. The United

States has also facilitated the production of additional documents from third

parties, has responded to interrogatories, requests for admission, and

multiple sets of requests for production, and has served its own written

discovery and issued five subpoenas, including the subpoena to Academy.


                                     Page 15 of 21
    Case 5:18-cv-00555-XR Document 212 Filed 04/23/20 Page 16 of 21




    The United States has presented a total of sixteen deponents. Twelve of

the deponents were Air Force personnel across several states, including

California, Colorado, Ohio, and Illinois, with several depositions scheduled

and later cancelled by Plaintiffs. Four deponents served as Fed. R. Civ. P.

30(b)(6) designees and provided extensive testimony of a vast array of subject

matters, including but not limited to the reporting of criminal history

information to the FBI by the Air Force Security Forces and the Air Force

Office of Special Investigations; the FBI databases for receiving and

subsequently using the information to prevent the purchase of firearms by

prohibited individuals; and probable cause determinations by a Staff Judge

Advocate, including when a determination should be made and training

provided for making such determinations.

    And, despite these cases being consolidated and discovery in full swing,

the United States has still been required to answer twenty-six complaints

(ECF Nos. 106, 106-1, 108-115, 118-120, 123, 138-140, 154, 175, 180, 188,

201-205), and move to dismiss another (White, ECF No. 182), and will soon

respond to a recently-filed complaint to which a response is not yet due

(Holcombe, 5:20-cv-368). Although many of the complaints are largely the

same, differences in allegations, additional theories of recovery, unexplained
inconsistencies, arbitrary differences, misnumbering of paragraphs, and the

individual nature of many defenses, have all required counsel to be

meticulous in preparing answers.

    Although the volume of discovery remaining on liability issues is much

less than damages, the current restrictions on travel and safety concerns

arising from the pandemic have prevented the United States from yet taking

the depositions listed above, which are important for its retained experts.


                                    Page 16 of 21
    Case 5:18-cv-00555-XR Document 212 Filed 04/23/20 Page 17 of 21




Moreover, Plaintiffs continue to seek multiple Rule 30(b)(6) depositions on

incredibly broad topics, including one topic that requires the Air Force to

identify two individuals (from Air Force Security Forces and Air Force Office

of Special Investigations) who can speak on behalf of their respective

components regarding recommendations stemming as far back at 1997.

Given the extensive discovery still sought by Plaintiffs, the discovery needed

on liability by the United States, and the tremendous expert and damages

discovery still remaining, the current discovery deadlines cannot be met.

    Accordingly, the United States proposes the following schedule:

          •   USA liability expert disclosures: September 18, Friday

          •   Plaintiff liability rebuttal reports: October 16, Friday

          •   Summary judgment/ Daubert motions on liability experts:
              November 13, Friday

          •   Opp. to summ. J.: December 4, Friday

          •   Reply to summ. J.: December 18, Friday

          •   USA damages expert disclosures: January 8, Friday

          •   Plaintiff damages rebuttal reports: January 29, Friday

          •   Discovery cut off: March 19, Friday

          •   FRCP 26(a)(3) disclosures/ Daubert motions on damages
              experts: April 2, Friday

          •   Oppositions to FRCP 26(a)(3) disclosures: April 16, Friday

Ms. Fernandez has notified the parties that the Court’s calendar is open for

trial dates on June 21 and 28, 2021.




                                     Page 17 of 21
   Case 5:18-cv-00555-XR Document 212 Filed 04/23/20 Page 18 of 21




Respectfully Submitted,

                                  /s/ Paul Stern
                                  Trial Attorney, Torts Branch
                                  Civil Division
                                  United States Department of Justice
                                  P.O. Box 888
                                  Benjamin Franklin Station
                                  Washington, D.C. 20004
                                  Telephone: (202) 616-2197
                                  Email: paul.david.stern@usdoj.gov

                                  Attorney for the United States



/s/ Jamal K. Alsaffar                    /s/ Jason P. Steed
Jamal K. Alsaffar                        Jason P. Steed
JAlsaffar@nationaltriallaw.com           JSteed@kilpatricktownsend.com
Texas Bar No. 24027193                   Texas Bar No. 24070671
Tom Jacob                                Kilpatrick Townsend & Stockton
TJacob@nationaltriallaw.com              LLP
Texas Bar No. 24069981                   2001 Ross Avenue, Suite 4400
Whitehurst, Harkness, Brees, Cheng,      Dallas, TX75201
Alsaffar & Higginbotham & Jacob          Office 214-922-7112
PLLC                                     Fax 214-853-5731
7500 Rialto Blvd, Bldg. Two, Ste 250     Counsel for Vidal, McNulty, and Wall
Austin, TX 78735
Office 512-476-4346
Fax 512-476-4400
Counsel for Vidal, McKenzie, Solis,
McNulty, and Wall




                               Page 18 of 21
  Case 5:18-cv-00555-XR Document 212 Filed 04/23/20 Page 19 of 21




/s/ April A. Strahan                      /s/ Daniel J.T. Sciano
April A. Strahan                          Daniel J.T. Sciano
april@ammonslaw.com                       DSciano@tsslawyers.com
Texas Bar No. 24056387                    Texas Bar No. 17881200
Robert E. Ammons                          Tinsman & Sciano
rob@ammonslaw.com                         10107 McAllister Freeway
Texas Bar No. 01159820                    San Antonio, TX 78216
The Ammons Law Firm                       Office 210-225-3121
3700 Montrose Blvd.                       Fax 210-225-6235
Houston, TX 77006                         Counsel for Amador
Office 866-523-1603
Fax 713-523-4159
Counsel for Holcombe, Ramsey, Curnow
& Macias

/s/ Daniel Barks                          /s/ Mark Collmer
Daniel D. Barks, pro hac vice             Mark W. Collmer
ddb@speiserkrause.com                     drcollmer@aol.com
Speiser Krause, P.C.                      Texas Bar No. 04626420
5555 Glenridge Connector, Suite 550       Collmer Law Firm
Atlanta, GA 30342                         3700 Montrose
Office 571-814-3344                       Houston, TX 77006
Fax 866-936-6382                          Office 713-337-4040
Counsel for Holcombe                      Counsel for Holcombe

/s/ Dennis Peery                          /s/ Tim Maloney
Dennis Charles Peery                      Tim Maloney
d.peery@tylerpeery.com                    Texas Bar No. 12887380
Texas Bar No. 15728750                    timmaloney@yahoo.com
R. Craig Bettis                           Paul E. Campolo
cbettis@tylerpeery.com                    pcampolo@maloneyandcampolo.com
Texas Bar No. 24040518                    Texas Bar No. 03730150
Tyler & Peery                             Maloney & Campolo, L.L.P.
5822 West IH 10                           926 S. Alamo
San Antonio, TX 78201                     San Antonio, TX 78205
Office 210-774-6445                       Office (210) 465-1523
Counsel for Uhl                           Counsel for Ramsey




                                Page 19 of 21
  Case 5:18-cv-00555-XR Document 212 Filed 04/23/20 Page 20 of 21




/s/ George LeGrand                         /s/ Joe Schreiber
George LeGrand                             Joseph M. Schreiber
tegrande@aol.com                           joe@lawdoneright.net
Texas Bar No. 12171450                     Texas Bar No. 240374497
Stanley Bernstein                          Erik A. Knockaert
Texas Bar No. 02225400                     erik@lawdoneright.net
LeGrand & Bernstein                        Texas Bar No. 24036921
2511 N. Saint Mary’s St.                   Schreiber | Knockaert, PLLC
San Antonio, Texas 78212                   701 N. Post Oak Rd., Suite 325
Office 210-733-9439                        Houston, TX 77024
Fax 510-735-3542                           Phone (281) 949-8904
Counsel for Wall & Solis                   Fax (281) 949-8914
                                           Counsel for Brown

/s/ Justin Demerath                        /s/ Jason Webster
Justin Demerath                            Jason Webster
jdemerath@808west.com                      jwebster@thewebsterlawfirm.com
Texas Bar No. 24034415                     Texas Bar No. 24033318
O’Hanlon, McCollom & Demerath              The Webster Law Firm
808 West Ave.                              6200 Savoy
Austin, TX 78701                           Suite 640
Office 512-494-9949                        Houston, TX 77036
    Counsel for Corrigan, Braden,              Counsel for Lookingbill
    Warden, Stevens, Pachal, McCain, &
    Poston

/s/ Brett Reynolds                         /s/ Marion M. Reilly
Brett T. Reynolds                          Marion M. Reilly
btreynolds@btrlaw.com                      Hilliard Munoz Gonzales, L.L.P.
Texas Bar No. 16795500                     719 S. Shoreline - Ste 500
Brett Reynolds & Associates, P.C.          Corpus Christi, TX 78401
1250 N.E. Loop 420, Suite 420              (361) 882-1612
San Antonio, TX 78219                      361/882-3015 (fax)
(210)805-9799                              marion@hmglawfirm.com
    Counsel for Workman, Colblath, and         Counsel for McMahan
    Harris




                                 Page 20 of 21
  Case 5:18-cv-00555-XR Document 212 Filed 04/23/20 Page 21 of 21




/s/ Marco Crawford                        /s/ Kelley W. Kelley
Marco Crawford                            Kelley W. Kelley
Law Office of Thomas J. Henry             Anderson & Associates Law Firm
4715 Fredricksburg                        2600 SW Military Drive, Suite 118
San Antonio, TX 78229                     San Antonio, TX 78224
(210) 585-2151                            (210) 928-9999
(361) 985-0601 (fax)                      (210) 928-9118 (fax)
mcrawford@tjhlaw.com                      kk.aalaw@yahoo.com
    Counsel for McMahan                       Counsel for Ward

/s/ Craig Carlson
Craig Carlson
ccarlson@carlsonattorneys.com
Philip Koelsch
pkoelsch@carlsonattorneys.com
Joe Craven
jcraven@carlsonattorneys.com
The Carlson Law Firm
100 E Central Texas Expy
Killeen, TX 76541
254-526-5688
    Counsel for Rios




                                Page 21 of 21
